Citation Nr: 1235902	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for worsening of Crohn's disease with lumbar spine osteopenia development due to prescribed medication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1992 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for Crohn's disease, for hay fever, and for an ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record does not show that the Veteran's worsening of Crohn's disease with lumbar spine osteopenia development due to prescribed medication was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for worsening of Crohn's disease with lumbar spine osteopenia development due to prescribed medication have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated September 2006 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the Veteran was provided in September 2006 prior to the initial unfavorable decision in May 2007.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA medical opinions, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

Compensation under 38 U.S.C.A. § 1151

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability which resulted from a course of prednisone provided to the Veteran at a VA hospital to treat his Crohn's disease.  The Veteran claims that the prednisone was provided in too high a dose and over too long a period of time, which resulted in a worsening of his Crohn's disease and the development of osteopenia in the lumbar spine.  

In May 2007, VA requested an opinion as to whether the Veteran's treatment and the resulting complications were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or were considered an event which is not reasonably foreseeable.  The chart was reviewed by a board certified internal medicine physician.  The examiner noted that osteopenia can be related to long term steroid use.  The Veteran was maintained on prednisone since first seen at the Fayetteville VAMC in March 2004 for treatment of his Crohn's disease.  He appeared to have increased symptoms when his prednisone was decreased.  He was started on Fosamax for bone loss after a bone density test and showed evidence of steroid dependency (his symptoms increased if steroid decrease was attempted.)  The examiner noted that it is recommended that patients be given less toxic drugs initially.  Remicade use could have been started earlier but there is no consensus about that approach.  He noted that with Fosamax and other drug therapies, these problems have been found to improve.  The examiner provided his professional opinion that the patient was treated properly.  

The Veteran also submitted an adverse reaction warning proposal noting that osteoporosis, peptic ulcers, and other gastrointestinal results are a possible adverse side effects for prednisone use.  

While the Veteran has repeatedly stated that his lumbar spine osteopenia is due to his treatment with prednisone by the VAMC, there is no competent evidence of record that the Veteran's osteopenia and worsening Crohn's disease are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  The Veteran simply claims that the osteopenia is itself the error.  However, the occurrence of a known risk or complication, during otherwise properly prescribed treatment, does not qualify as carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.

The Veteran's statements alone are not sufficient to prove that he experienced osteopenia and worsening Crohn's disease as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment. The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a determination that his complications were a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the Board finds that the etiology of the Veteran's osteopenia and Crohn's disease is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  The Veteran is certainly competent to testify as to his symptoms and observations, which are non-medical in nature; however he is not competent to determine whether his osteopenia and worsening Crohn's disease was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

In addition, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  In this case, the presumption of regularity provides that, in the absence of clear evidence to the contrary, VA personnel are presumed to have given the Veteran proper informed consent prior to the procedure or treatment.  The regulatory presumption would include a list of side effects provided with the Veteran's medication.  The Veteran himself submitted a list of possible adverse reactions to prednisone, of which osteoporosis was included.  

Therefore, the preponderance of the evidence of record does not show that the Veteran's osteopenia and worsening Crohn's disease was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for Crohn's disease and osteopenia are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as there is no medical evidence of record that the Veteran experiences Crohn's disease and osteopenia as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it is due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for treatment of Crohn's disease with lumbar spine osteopenia development due to prescribed medication are denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


